Citation Nr: 1330568	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  10-06 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from July 2002 to March 2003 and again from January 2004 to November 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Veteran is currently service connected for posttraumatic stress disorder (PTSD), rated as 100 percent disabling, and irritable bowel syndrome (IBS), rated as 10 percent disabling.  The Veteran's spouse claims that due to the severity of his PTSD, the Veteran is unable to care for himself.  She contends that the Veteran needs constant reminders to take his medications and perform daily hygiene tasks.  She further asserts that due to the side-effects of his medications and his suicidal ideation, the Veteran is in constant need of supervision.  The Veteran indicates he only leaves the house approximately once a week to attend doctor appointments or go to the Post Office.  The Veteran's spouse further notes that she accompanies the Veteran on these infrequent outings.  

The Veteran was afforded VA examinations in February 2009 and August 2009 in connection with the claim.  The reports of these examinations do not provide sufficient information for adjudication purposes.  

Moreover, it appears that more recent treatment records pertinent to the Veteran's claim are available.

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  Undertake appropriate development to obtain all available, outstanding records pertinent to the Veteran's claim, to include any more recent VA outpatient records.  All efforts to obtain these records, including follow-up requests if appropriate, must be fully documented if any requested records are not obtained. 

2.  Then, afforded the Veteran a VA examination by a psychologist or psychiatrist to determine the nature and extent of all impairment resulting from the Veteran's service-connected PTSD and to determine the impact of the disability on the Veteran's ability to care for himself and protect himself from the hazards of his environment.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, to include the Veteran's spouse's statements, the examiner should provide an opinion as to whether the Veteran's PTSD is sufficient by itself or in combination with his irritable bowel syndrome to prevent him from caring for himself or protecting himself from the hazards of his environment.  The examiner should also provide an opinion as to whether the PTSD is sufficient by itself or in combination with the irritable bowel syndrome to render the Veteran housebound.  

The examiner must fully explain the rationale for all opinions provided.  

3.  The RO or the AMC should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

